


COMMERCIAL LEASE CONTRACT

WITH PURCHASE OPTION

THIS LEASE (the “Lease”) is made this 27th day of March , 2008, by and between
West Walton Properties, Inc., first party, (hereinafter called “Landlord”);
having an address of 3869 Highway 81 South, Loganville, Georgia 30052, and
Teamstaff Government Solutions, Inc., second party, (hereinafter called
“Tenant”); having an address of 533 Plaza Drive, Monroe, Georgia 30655.

WITNESSETH:

1. PREMISES - The Landlord, for and in consideration of the rents, covenants,
agreements, and stipulations hereinafter mentioned, reserved, and contained, to
be paid, kept and performed by the Tenant, has leased and rented, and by these
presents does lease and rent, unto the Tenant, and the Tenant hereby agrees to
lease and take upon the terms and conditions which hereinafter appear, the
following described property (exclusive of any easement for light or air),
hereinafter called “Premises,” to wit:

3525 Highway 81 South, Loganville, GA 30052, aka Unit 101 of Lakeside Commons.
Unit is approximately 6,200 square feet (more or less).

2. TERM AND PREPARATION OF PREMISES

A. The term of this Lease shall commence on the Lease Commencement Date, as
hereinafter defined, and shall end at midnight on the last day of the month that
is 7 years after the Commencement Date, unless modified as hereinafter provided.
The “Commencement Date” shall mean the date, which is June 1, 2008, provided
Landlord has delivered Premises to Tenant on such date in accordance with this
agreement.

B. Subject to Landlord delivering the Premises to Tenant with all building
systems in good working order, Tenant agrees to accept the Premises under the
provisions of the Lease “WHERE IS, AS IS”, subject to this Agreement.

C. All attached improvements shall become the property of Landlord upon Lease
termination or completion. Tenant must submit plans and obtain approval for any
structural changes to Premises.

D. Tenant may move furniture and fixtures into Premises beginning April 14th,
2008. Tenant shall be responsible for electricity and water for the building
from the date that furniture is moved in forward. Tenant agrees to give notice
to Landlord 7 days before such date. Tenant shall be responsible for any left,
loss or damage to items moved to Premises.

3. RENTAL - The Tenant agrees to pay to the Landlord promptly on the first day
of each month in advance, during the term of this Lease, a monthly rental (“Base
Rent”) of SEE Exhibit A. Tenant shall pay all rent and other sums of money as
shall become due from and payable by Tenant to Landlord under this Lease at the
times and in the manner provided in this Lease, without notice, demand, set-off
or counterclaim. As used in this Lease, the term “Rent” shall mean the Base Rent
and Additional Rent (as hereinafter defined), if any.

The aforesaid payments of rent are to be made to:

P.O. Box 2655

Loganville, Georgia 30052

4. LATE PAYMENTS - If any installments of Base Rent or Additional Rent under
this Lease are not paid within seven (7) days after the date such payment is
due, Tenant shall pay to Landlord a late charge equal to 5% of the delinquent
amount, and interest on the delinquent amount at the rate of 10% per annum until
paid (the “Default Rate”).

5. ADVANCE RENT - None paid.

6. SECURITY DEPOSIT - Tenant has deposited with Landlord the sum of SIX THOUSAND
AND 00/100 DOLLARS ($6,000.00), receipt of which is hereby acknowledged. Said
deposit shall be held by Landlord without interest as security for the faithful
performance by Tenant of all the terms and covenants

 

--------------------------------------------------------------------------------






of this Lease by Tenant to be observed and performed. In the event Tenant fails
to perform or observe any of the agreements, covenants, conditions and
provisions of this Lease to be performed or observed by it, then, at Landlord’s
option, Landlord may, but shall not be obligated to, apply the security deposit,
or so much thereof as may be necessary, to remedy any such failure by Tenant.
Tenant shall within 10 days upon written request pay to Landlord any sum
necessary to restore the security deposit to the full amount specified above. In
the event of a sale, assignment, or other transfer of Landlord’s interest in the
Premises, or a lease by Landlord of its interest in the Building, Landlord shall
have the right to transfer the security deposit to the transferee, and subject
to Landlord providing Tenant with written evidence of such transfer, Landlord
shall be relieved of all liability to Tenant for the return of such security
deposit. Tenant shall look solely to the transferee for the return of such
security deposit. In the event of a permitted assignment under this Lease by
Tenant, the security deposit shall be held by Landlord as a deposit made by the
permitted assignee and Landlord shall have no further liability with respect to
the return of said security deposit to the original Tenant.

7. TAXES

A. Landlord shall pay before they become delinquent all taxes, assessments and
governmental charges of any kind and nature whatsoever lawfully levied or
assessed against the Premises and/or Building or any portion thereof (all of
which real estate taxes, assessments, levies, charges and costs, excluding any
late charges or penalties that may be imposed for Landlord’s failure to make
payments on account of the foregoing in a timely manner, are hereafter
collectively referred to as “Taxes”), and Tenant shall reimburse Landlord, as
Additional Rent, for Tenant’s share of any such Taxes paid with respect to any
tax year falling within the term of this Lease (prorated for any partial years).

B. As additional rent, Tenant shall pay Landlord the annual real estate taxes
and assessments assessed and levied against the Premises as per the Lakeside
Commons Condominium Associations, Inc.’s Declaration attached hereto as Exhibit
“B”, on the first (1st) day of each month, in advance, in a sum equal to 1/12th
of the annual real estate taxes and assessments due and payable for the then
calendar year. If at a time a payment is required the amount of the real estate
taxes and assessments for the then calendar year shall not be known, Tenant
shall pay Landlord, as additional rent, 1/12th of the real estate taxes and
assessments for the preceding calendar year; and upon ascertaining the real
estate taxes and assessments for the current calendar year, Tenant shall pay
Landlord any difference upon demand, or if Tenant shall be entitled to a credit,
Landlord shall credit the excess against the next monthly installment(s) of
additional rent falling due. Additional rent based upon real estate taxes and
assessments payable for the first and last years of the lease term shall be
adjusted and pro rated, so that Landlord shall be responsible for Landlord’s pro
rated share for the period prior to and subsequent to the lease term and Tenant
shall pay Landlord its pro rated share for the lease term. Landlord’s estimate
of Tenant’s Proportionate Share of Taxes for the current year for the Premises
and/or Building is Six Hundred Seventy Five Dollars ($675) per month. For the
first 3 years of the lease, the maximum annual amount of real estate taxes that
Tenant shall be responsible for is $9,000 per year (or $750 per month).

C. Tenant shall be liable for all taxes assessed against and levied upon the
trade fixtures, furnishings, equipment and all other personal property of Tenant
contained in the Premises.

D. For any given tax year, Landlord shall have the right, but not the
obligation, to contest the validity or amount of the Taxes by appropriate
proceedings brought by Landlord or its tax consultant and, if Tenant consents in
writing, the costs thereof shall be included in the Taxes. Landlord shall have
the sole, absolute and unrestricted right to settle any contest, proceeding or
action brought by Landlord upon whatever terms Landlord may, in its sole
discretion, determine.

E. Provided this Lease is not previously cancelled or terminated, and there
shall be no Event of Default, or an event that with the giving of notice or the
lapse of time, or both, would constitute an Event of Default, for any given tax
year in which Landlord has elected not to contest the validity or amount of the
Taxes, Tenant shall have the right, but not the obligation, to contest the
validity or amount of the Taxes by appropriate proceedings brought by Tenant or
its tax consultant at its own expense. Except as set forth below, Landlord shall
not be required to join in any such contest brought by Tenant. If required by
law, Landlord shall, upon written request of Tenant, join in the Tax Appeal or
permit the Tax Appeal to be brought in Landlord’s name, and Landlord shall
reasonably cooperate with Tenant, at the cost and expense of Tenant. Tenant
shall have the sole, absolute and unrestricted right to settle any contest,
proceeding or action brought by Tenant; provided, however that Tenant shall pay
any increase that may result in real estate taxes or assessments as a
consequence of the Tax Appeal, which payment obligations shall survive the
expiration or earlier termination of this Lease.

8. ADDITIONAL RENT - Any amounts that Tenant assumes or agrees to pay to
Landlord under the provisions of this Lease, including, without limitation, any
sums that may become due by reason of any Default of Tenant or failure on
Tenant’s part to comply with the agreements, terms, covenants and

 

 

--------------------------------------------------------------------------------






conditions of this Lease to be performed by Tenant, and any charges or expenses
incurred by Landlord on behalf of Tenant under the terms of this Lease shall be
considered “Additional Rent” payable in the same manner and upon the same terms
and conditions as the Base Rent reserved hereunder except as set forth herein to
the contrary. Any failure on the part of Tenant to pay such Additional Rent when
and, as the same shall become due shall entitle Landlord to the remedies
available to it for non-payment of Base Rent. Tenant’s obligations for payment
of Additional Rent shall begin to accrue on the Lease Commencement Date. In
accordance with this Section 8, Landlord shall bill to Tenant as Additional Rent
any dues, fees, or assessment by the Lakeside Commons Condominium Association,
Inc., as per the Declaration attached hereto as Exhibit “B”, and Tenant
acknowledges that said dues, fees, or assessments are Additional Rent.
Association dues shall not exceed $10,500 per year (or $875 per month) during
the first 3 years of the lease.

9. UTILITY BILLS - Tenant shall pay for all water, sewer, gas, electricity,
fuel, light, heat, power bills, sprinkler system service charges (if any) and
other utilities serving the Premises, or used by Tenant in connection therewith,
other than as covered by the Common Area Maintenance Fees. If Tenant does not
pay the same directly to the applicable utility company, Landlord may pay the
same and such payment, together with a reasonable administrative charge by
Landlord, shall be added to the Rent for the Premises. If any of such utility
services are not separately metered to the Premises, Tenant shall pay to
Landlord, as Additional Rent, a reasonable proportion of the total cost of all
charges jointly metered with other premises, plus a reasonable administrative
charge by Landlord, all as reasonably determined by Landlord based on Tenant’s
actual usage and consumption of such service. With respect to water and sewer
charges for multi-tenant buildings, Landlord’s reasonable determination will
take into account whether Tenant or the other tenants of the Building consume
water for manufacturing or other uses, other than water consumed for general
office uses.

10. USE OF THE PREMISES - The Premises shall be used for office/medical purposes
and no other purposes, without the express written consent of Landlord, such
consent shall not be unreasonably withheld. The Premises shall not be used for
any illegal purposes; nor in any manner that violates the protective covenants
for the premises set forth as EXHIBIT “B” hereof, and by this reference made a
part hereof, or any other restrictions of public record with respect to the
Premises or which create any nuisance or trespass; nor in any manner to vitiate
the insurance or increase the rate of insurance on the Premises. Without
Landlord’s prior written consent, Tenant shall not receive, store or otherwise
handle any product, material or merchandise which is explosive or highly
flammable, except for material or merchandise used in the ordinary course of
Tenant’s business.

11. CONDITION, REPAIR, REPLACEMENT AND MAINTENANCE OF THE PREMISES.

(a) Landlord’s Obligations. Subject to Landlord delivering the Premises to
Tenant with all building systems in good working order, Tenant acknowledges
acceptance of the Premises AS IS WHERE IS. Landlord shall make all structural
and extraordinary repairs, consistent with industry standards, to keep the
Building (including the Premises and the Building systems) in reasonably good
order and repair, excluding, however, repairs which Tenant is obligated to make
pursuant to paragraph 11(b) of this Lease. Lakeside Commons Condominium
Association, Inc. may have certain responsibilities for exterior repairs and
maintenance but such responsibilities shall not affect Landlord’s obligation to
Tenant pursuant to this paragraph. For any repairs deemed to be the
responsibility of Landlord, Landlord’s liability with respect to any defects,
repairs or maintenance shall be limited to the cost of such repairs or
maintenance or the curing of such defect. Landlord shall provide a one time
credit of up to $10,000 carpet credit after the 3rd year of the lease. This
credit is only to be used to carpet the previously carpeted areas of the
building in a like or similar carpet to what is already in place, color and
style to be submitted to Landlord for approval. Landlord’s approval will not be
unreasonably withheld. Landlord reserves the right to review bills for carpet
and installation as well as insurance credentials for the installation company.
Carpet Credit option shall expire after year 4 of the Lease.

(b) Tenant’s Obligations.

(i) Repairs. Tenant shall, at Tenant’s own expense, keep and maintain all parts
of the Premises (except those for which Landlord or the Lakeside Commons
Condominium Association, Inc. is expressly responsible under the terms of this
Lease), including, without limitation, (a) any approved alterations, (b) the
internal electrical systems servicing the Premises, (c) all plumbing fixtures
and lines servicing the Premises from the point of entry, (d) the life safety
and emergency power and/or other systems to the point at which same join the
main vertical risers for the Building and (e) Tenant’s Property; provided
however, that Tenant shall not be responsible for exterior or structural repairs
unless the need for same arises out of (i) the making, installation, use,
operation, or existence of alterations by or on behalf of Tenant other than any
alterations to be performed by Landlord, (ii) the moving of Tenant’s Property
and/or other materials, supplies, etc. in or out of the Building or Premises,
(iii) the negligence of willful misconduct of Tenant or Tenant’s employees.

 

 

--------------------------------------------------------------------------------






(ii) No Damage to Walls. Tenant shall not damage any wall or disturb the
integrity and support provided by any wall and shall, at its own expense,
promptly repair and replace any damage or injury to any wall caused by Tenant or
its agents, employees or invitees.

12. INSURANCE

A. During the term of this Lease, Tenant shall provide and keep in force, at its
own expense, the following insurance:

(1) commercial general liability insurance, with contractual liability broad
from general liability endorsement, relating to Tenant’s business carried on, in
or from the Premises, for personal and bodily injury and death, and damage to
others’ property, with limits of not less than $1,000,000.00 for any one
accident or occurrence; and

(2) all risk or fire insurance (including standard extended coverage and
coverage for leakage from fire protective devices and other water damage)
relating to Tenant’s fixtures, furnishings, and all personal property of Tenant
in the Premises on a full replacement cost basis; and

(3) workmen’s compensation insurance as required by applicable law.

B. The Lakeside Commons Condominium Association, Inc. insures certain areas of
the Premises. Tenant acknowledges that Landlord is entitled to any and all
proceeds from said insurance and Tenant’s remedy for any claims based on damages
covered by the insurance shall be as described in Section 14 of this Lease.

C. Prior to the commencement of the Lease term and thereafter, at least fifteen
(15) days prior to the expiration date of any policy required of Tenant, if
requested by Landlord in writing, Tenant agrees to deliver to Landlord a
certificate evidencing the insurance coverage required of Tenant under this
Lease. Said certificate shall confirm that Landlord, its managing agent, and the
holders of any Security Deeds are named as additional insureds. The policies
required to be carried by Tenant pursuant to the terms of this Lease shall be
issued by a stock or mutual company, licensed to do business in the State of
Georgia.

13. WAIVER OF SUBROGATION - Landlord shall waive all rights of recovery and all
causes of action against Tenant for any loss occurring to the Premises resulting
from any of the perils insured against under such policy or policies of
insurance carried by Landlord regardless of cause, including the negligence of
Tenant, but only to the extent of any recovery received by Landlord under such
policy or policies of insurance (or alternatively, to the extent of any recovery
that could have been received under the insurance required by Section 12.B.
above, if such insurance is not being carried in breach of such obligations).
Conversely, Tenant shall waive all rights of recovery and all causes of action
against Landlord regardless of cause, including the negligence of Landlord, to
the extent of any recovery received under such policy or policies of insurance
carried by Tenant (or alternatively, to the extent of any recovery that could
have been received under the insurance required by Section 12.A. above, if such
insurance is not being carried in breach of such obligations), and Tenant will
also cause these policies of insurance to include an endorsement to that effect.

14. DESTRUCTION OF, OR DAMAGE TO PREMISES

A. If the Premises is damaged in part or whole from any cause and the Premises
can be substantially repaired and restored within 120 days after the date of the
damage using standard working methods and procedures, Landlord shall at its
expense promptly and diligently repair and restore the Premises to substantially
the same condition as existed before the damage. Such repair and restoration
shall be Substantially Complete (as defined herein below) within 120 days after
the date of the damage. Nevertheless, if the repair and restoration of the
Premises is not Substantially Complete within 120 days as aforesaid, then the
Tenant may cancel this Lease within 30 days after the expiration of the 120-day
period. The Tenant may not cancel this Lease if the Tenant’s willful misconduct
in its capacity as Tenant under this Lease was the sole cause of the damage and
Landlord is promptly and diligently repairing and restoring the Premises.

B. If the Premises cannot be repaired and restored within such 120-day period,
then either party may, within 10 business days after the parties determine that
the repairs and restoration cannot be timely made (as prescribed in Section
14.B., cancel this Lease by giving notice to the other party.

C. Determining the Extent of Damage. If the parties cannot agree in writing
whether the repairs and restoration described in section 14.A. were
Substantially Complete within 120 days as required under Section 14.B., then the
determination will be submitted to dispute resolution procedures under Section
20.

 

 

--------------------------------------------------------------------------------






D. Abatement. Unless the damage is caused solely by the Tenant’s willful
misconduct, Base Rent and Additional Rent shall abate in proportion to the part
of the Premises that is unfit for use by the Tenant. The abatement shall
consider the nature and extent of interference to the Tenant’s ability to
conduct business in the Premises and the need for access and essential services.
The abatement shall continue from the date of damage until 10 business days
after the repairs and restoration to the Premises were Substantially Complete
and Landlord has given notice to the Tenant that the repairs and restoration
have been so completed, or until the Tenant again uses the Premises or the part
rendered unusable, whichever first occurs.

E. The Tenant’s Personal Property. Notwithstanding anything else in this Section
14, Landlord shall not be obligated to repair or restore damage to the Tenant’s
trade fixtures, furniture, equipment or other personal property, unless the
damage thereto was caused by Landlord’s negligence or misconduct.

F. Damage to Building. If:

(i) more than 40% of the square feet of the Building is so damaged as to be
untenantable and Landlord decides not to repair and restore the Building,

(ii) any mortgagee of the Building shall not allow insurance proceeds to be used
for repair and restoration,

(iii) the damage is not covered by Landlord’s insurance required by section 12
(b);or

(iv) the damage occurs during the final year of the Term,

then either party may cancel this Lease by notice to the other party within 15
days after the date of damage. Such notice shall specify the cancellation date,
which shall be the date the casualty occurred, however no partial months rent
credit shall be due to Tenant unless covered by insurance.

G. Cancellation. If either party cancels this Lease as permitted by section 14,
then this Lease shall end on the day specified in the cancellation notice. Base
Rent and Additional Rent and other charges shall be payable up to the
cancellation date and shall account for any abatement. Landlord shall promptly
refund to the Tenant any prepaid, unaccrued and Additional Rent, accounting for
any abatement, less any sum then owing by the Tenant to Landlord.

H. For purposes of this Section 14, the terms “Substantially Complete” and
“Substantial Completion” mean:

 

(i)

full completion of Landlord’s improvements so that (A) the Tenant can use the
Premises for its intended purposes without material interference with the
Tenant’s conduct of its ordinary business activities therein and (B) the only
incomplete items are minor or insubstantial details of construction, mechanical
adjustments or finishing touches like touch- up plastering or painting;

 

(ii)

issuance of a permanent certificate of occupancy by the responsible agency or
agencies of where the Property is situated;

 

(iii)

the Tenant, its employees, agents and invitees have ready access to the Building
and the Premises through all common areas, including the parking lot;

 

(iv)

any fixtures and equipment to be installed by Landlord have been installed and
are in good operating order; including but not limited to the security system,
the entry card system (cards will have to be ordered at Tenants expense) and the
software for the entry card system.

 

(v)

the Premises are ready for the installation of any equipment, furniture or
fixtures that the Tenant intends to install;

 

(vi)

the following systems have been installed and are in good operating order: HVAC,
utilities and plumbing serving the Premises; and

 

(vii)

the Premises are broom clean.

15. INDEMNITY

A. Subject to Section 13. above, Tenant agrees to indemnify and hold Landlord,
Landlord’s agents, and their respective agents, employees, contractors,
officers, directors, shareholders, partners and principals (disclosed or
undisclosed) harmless from and against any and all losses, costs, liabilities,
claims, damages, expenses (including, without limitation, reasonable attorneys’
fees), penalties or fines incurred in connection with, arising out of or
resulting from: (i) any Default by Tenant in the performance of any of the
terms, covenants or conditions of this Lease on Tenant’s part to be kept,
observed or performed, or (ii) the use or occupancy, or manner of use or
occupancy, of the Premises by Tenant or any person claiming or entering the
Premises by, through or under Tenant, or (iii) any acts, omissions or negligence
of Tenant, its sublessees, assignees, licensees or concessionaires or any of
their respective contractors, agents, employees, guests or invitees. The
foregoing indemnification shall not include loss of profits or other
consequential damages incurred by Landlord.

 

 

--------------------------------------------------------------------------------






B. Subject to Section 13. above, Landlord agrees to indemnify and hold Tenant,
Tenant’s agents, and their respective agents, employees, contractors, officers,
directors, shareholders, partners and principals (disclosed or undisclosed)
harmless from and against any and all losses, costs, liabilities, claims,
damages, expenses (including, without limitation, reasonable attorneys’ fees),
penalties or fines incurred in connection with, arising out of or resulting
from: (i) any Default by Landlord in the performance of any of the terms,
covenants or conditions of this Lease on Landlord’s part to be kept, observed or
performed, or (ii) any acts, omissions or negligence of Landlord, its licensees,
agents, employees, guests or invitees.

16. GOVERNMENTAL ORDERS – Subject to Landlord delivering the Premises to Tenant
in compliance with all applicable codes, Tenant agrees, at its own expense, to
promptly comply with all requirements of any legally constituted public
authority made necessary by reason of Tenant’s occupancy of said Premises,
including but not limited to, the providing of fire extinguishers in accordance
with said requirements. Landlord agrees to promptly comply with any such other
requirements if not made necessary by reason of Tenant’s occupancy. It is
mutually agreed, however, between Landlord and Tenant, that if in order to
comply with such requirements, the cost to Landlord or Tenant, as the case may
be, shall exceed a sum equal to one year’s Rent, then Landlord or Tenant who is
obligated to comply with such requirements is privileged to terminate this Lease
by giving written notice of termination to the other party, by registered mail,
which termination shall become effective sixty (60) days after receipt of such
notice, and which notice shall eliminate necessity of compliance with such
requirement by party giving such notice, unless the party receiving such notice
of termination shall, before the termination becomes effective, pay to the party
giving notice all costs of compliance in excess of one year’s Rent, or secure
payment of said sum in a manner that is satisfactory to the party giving notice.

17. CONDEMNATION

A. If a portion of the Premises is taken so that ingress to and egress from the
Premises is materially reduced, or the whole or any substantial portion of the
Premises is taken for any public or quasi-public use under governmental law,
ordinance or regulation, or by right of eminent domain, or by private purchase
in lieu thereof, this Lease shall terminate and the rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of the
Premises shall occur. In the event of a partial taking, If less than a
substantial part of the Premises is taken, or a portion of the Premises is taken
so that ingress to and egress from the Premises is materially reduced, for any
public or quasi-public use under any governmental law, ordinance or regulation,
or by right of eminent domain, or by private purchase in lieu thereof, and in
Tenant’s reasonable opinion the Premises are still suitable for Tenant’s
business purposes, the Lease term shall not terminate, but the fixed annual rent
and additional rent payable hereunder during the unexpired portion of the Lease
term shall be reduced to such extent as may be fair and reasonable under all of
the circumstances.

B. In the event of any taking, Landlord shall be entitled to any and all
compensation, damages, income, Rent, awards or interest therein whatsoever which
may be paid or made in connection therewith. Tenant shall have no claim against
Landlord or the condemning authority for the value of any unexpired term of this
Lease or otherwise. Tenant shall have the right to claim from the condemning
authority and prove Tenant’s right to an award for the unamortized trade
fixtures, alterations, additions and improvements paid for by Tenant, and for
its moving expenses. In the event of a partial taking of the Premises, which
does not result in a termination of this Lease, the Rent thereafter to be paid
shall be ratably reduced based on the amount of square footage of the Premises
so taken.

18. ASSIGNMENT AND SUBLETTING

A. Tenant may not, without the prior written consent of Landlord, assign this
Lease or any interest hereunder, or sublease the Premises or any part thereof,
or permit the use of the Premises by any party other than Tenant; provided,
however, Tenant shall have the right to assign this Lease to a corporation,
partnership, or other business entity owned or controlled by Tenant at the time
of said assignment.

B. Landlord agrees that its consent to any request of assignment or subletting
shall not be unreasonably conditioned, delayed or withheld.

C. If the Lease is assigned or if the Premises are subleased to others, then
fifty percent (50%) of any increase in Rent over the Rent being paid by Tenant
under this Lease or any extension or renewal hereof shall be payable to
Landlord. Consent to one or more assignments or subleases shall not destroy or
waive this provision.

 

 

--------------------------------------------------------------------------------






 

D. Subtenants and assignees shall become directly liable to Landlord for all
obligations of Tenant hereunder without relieving Tenant’s liability under this
Lease which shall continue notwithstanding such assignment or subletting. For
any sublease of more than twenty-five percent (25%) of the Premises, Tenant
shall promptly reimburse Landlord for Landlord’s costs and expenses not to
exceed $500 per occurance, including, reasonable attorneys’ fees, in reviewing,
approving or documenting any proposed assignment or subletting. Any attempted
assignment or subletting made in violation of this Section 18 shall be void and
of no force or effect, and shall constitute an Event of Default under this
Lease.

19. TENANT’S DEFAULT; LANDLORD’S REMEDIES

A. In the event Tenant shall fail to pay when due, any installment of Base Rent,
Additional Rent or any other amount or charge required to be paid by Tenant
hereunder (all of which obligations of Tenant shall bear interest at the Default
Rate from the date due until paid in full) and such failure is not cured within
five (5) days after written notice thereof from Landlord; or if Tenant shall
materially Default in performing any of the covenants, terms or provisions of
this Lease (other than the payment, when due, of any of Tenant’s monetary
obligations hereunder) or any of the rules and regulations now or hereafter
reasonably established and uniformly enforced by Landlord to govern the
operation of the Project and Tenant fails to cure such Default within thirty
(30) days after written notice thereof from Landlord; or if there shall occur
any event described as an Event of Default by Tenant under this Lease; or if
Tenant or any guarantor of Tenant’s obligations shall file a petition or be
adjudged bankrupt or insolvent under any applicable federal or state bankruptcy
or insolvency law or admit that it cannot meet its financial obligations as they
become due; or a receiver or trustee shall be appointed for all or substantially
all of the assets of Tenant or any guarantor of Tenant’s obligations; or Tenant
shall make a transfer to defraud creditors or shall make an assignment for the
benefit of creditors; or Tenant shall do or permit to be done any act which
results in a lien being filed against the Premises or Building, which lien is
not removed or bonded over in accordance with Georgia law within thirty (30)
days after written notice thereof by Landlord to Tenant or such shorter period
as required by the holder of any Security Deed; then, and in any of said events
(referred to herein as a “Default” or “Event of Default”), Landlord, at its
option may pursue any one or more of the remedies set forth in Section 19.B.
without any further notice or demand whatsoever. Landlord shall only be
obligated to give written notices of Default and opportunity to cure to Tenant
two (2) times in any period of twelve (12) consecutive months in the event of
the reoccurrence of any Default.

B. Upon the occurrence of an Event of Default as described in Section 19.A.,
Landlord shall have the option to do and perform any one or more of the
following in addition to, and not in limitation of, any other remedy or right
permitted it by law or in equity or by this Lease:

(1) Commence dispossessory proceedings with or without the termination of this
Lease. In the absence of Landlord’s electing to terminate the Lease, Tenant
shall remain liable for the payment of all Rents accruing after any writ of
possession as to the Premises is issued to Landlord.

(2) Commence proceedings against Tenant for all amounts owed by Tenant to
Landlord, whether as Base Rent, Additional Rent, damages or otherwise.

(3) Terminate the Lease, in which event Tenant shall immediately surrender the
Premises to Landlord. Landlord may declare to be due and payable immediately the
amount of all loss and damage which Landlord may suffer by reason of the
termination of the term under this Section 19. or otherwise which loss and
damage shall include, without limitation, an amount which, at the date of the
termination, represents the present value, as computed using an eight percent
(8%) per annum discount rate, of the excess, if any, of (i) the Base Rent,
Additional Rent and all other amounts which would have otherwise been payable
hereunder during the remainder of the term of this Lease over (ii) the aggregate
reasonable net rental value of the Premises for the same period, after deducting
the then reasonable rental value of the Premises and all expenses expected to be
incurred in re-letting the Premises. Upon the acceleration of such amounts,
Tenant agrees to pay the same at once, in addition to all Base Rent, Additional
Rent and all other amounts theretofore due; provided, however, that such payment
shall not constitute a penalty or forfeiture, but shall constitute liquidated
damages for Tenant’s failure to comply with the terms and provisions of this
Lease (Landlord and Tenant agreeing that Landlord’s actual damages in such event
are impossible to ascertain and that the amount set forth above is a reasonable
estimate thereof).

(4) Upon any termination of Tenant’s right to possession only, without
termination of the Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided below, without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from any
obligation hereunder.

 

 

--------------------------------------------------------------------------------






In any such case, Landlord may relet the Premises on behalf of Tenant for such
term or terms (which may be greater or less than the period which would
otherwise have constituted the balance of the term of the Lease) and on such
terms and conditions (which may include reasonable concessions of free rent and
alteration, repair and improvement of the Premises as long as such concessions
are reasonably consistent with current market conditions) as Landlord, in its
reasonable discretion, may determine and receive directly the Rent by reason of
the reletting. Tenant agrees to pay Landlord on demand any deficiency that may
arise by reason of any reletting of the Premises. Landlord shall make reasonable
efforts to relet the Premises following termination; provided, however, that no
failure of Landlord to relet the Premises shall operate to relieve Tenant of any
liability under this Lease. Tenant shall instead remain liable for all Rent and
for all such expenses.

(5) Change the locks or otherwise enter upon and take possession of the Premises
without the requirement of resorting to the dispossessory procedures set forth
in O.C.G.A. 44-7-50, and without being liable for prosecution of any claim for
damages or for trespass or other tort.

(6) Do or cause to be done whatever Tenant is obligated to do under the terms of
this Lease, in which case Tenant agrees to reimburse Landlord. Tenant agrees
that Landlord shall not be liable for any damages resulting to Tenant from
effecting compliance with Tenant’s obligations under this Section 19., except
caused by the negligence of Landlord.

(7) Enforce the performance of Tenant’s obligations hereunder by injunction or
other equitable relief (which remedy may be exercised upon any breach or Default
or any threatened breach or Default of Tenant’s obligations hereunder).

20. DISPUTE RESOLUTION - No administrative or judicial proceeding shall be
commenced to enforce the provisions of this Lease or make any determination
hereunder (until after the parties shall have attempted without success to
resolve the dispute consensually by means of an informal process involving the
services of a neutral mediator experienced in mediation, early neutral
evaluation, mini-trial or comparable alternate dispute resolution procedure.

21. Notices. All notices, consents, demands, communications or approvals
required or permitted by this Lease shall be in writing and shall be delivered
personally or delivered by certified or registered mail, return receipt
requested, addressed as follows:

 

 

If to Landlord:

West Walton Properties, Inc.

 

 

P.O. Box 2655
Loganville, GA 30052

 

 

 

 

If to Tenant:

Teamstaff Government Solutions, Inc.
3525 Highway 81 South, Unit 101
Loganville, GA 30052

 

 

 

 

With copy to:

Teamstaff, Inc.
2 Executive Drive
Suite 130
Somerset, NJ 08873
866-352-5304

Landlord and Tenant may, by notice given in the same manner set forth above,
designate a different address to which subsequent notices shall be sent. Notice
shall be deemed given when delivered, if delivered personally or by reputable
overnight delivery service that provides proof of delivery, or when mailed if
sent by certified or registered mail, return receipt requested.

22. REMOVAL OF FIXTURES - Tenant shall prior to the expiration of the term of
this Lease or any extension thereof, remove all fixtures and equipment which
Tenant has placed in the Premises; provided, however, that Tenant shall not
remove: (i) air conditioning, air ventilating and heating fixtures, except for
such systems installed as part of the manufacturing process of the Tenant; (ii)
lighting fixtures; and (iii) carpeting. Upon removal of said fixtures and
equipment, which Tenant removes as set forth in the preceding sentence, Tenant
shall repair all damage to the Premises caused by such removal. Notwithstanding
the foregoing to the contrary, Tenant shall not be responsible to repair normal
wear and tear.

23. RIGHT OF LANDLORD TO ENTER PREMISES - Without any abatement of Rent,
Landlord and its agents, employees and independent contractors, shall have the
right to enter the Premises at such times as Landlord deems reasonably necessary
or desirable for any one (1) or more of the following purposes: (i) to inspect
and examine same, (ii) to make such repairs, additions, alterations, and
improvements

 

 

--------------------------------------------------------------------------------






as Landlord desires to make to the Building and/or the Building Common Areas or
common facilities thereof, (iii) to exhibit said Premises to prospective
purchasers or lenders, and (iv) to exhibit said Premises to prospective tenants
during the last nine (9) months of the term of this Lease or at any time that
Tenant is in Default. Except in the event of an emergency, Landlord agrees to
provide to Tenant reasonable prior oral notification of any such entry, and to
use reasonable efforts to minimize any interference with Tenant’s normal
business operations and to enter only during normal business hours. In the event
of emergency if Tenant is in Default hereunder, or if otherwise necessary to
prevent injury to person or damage to property, such entry to the Premises may
be made by force without any liability whatsoever on the part of Landlord for
damage resulting from such forcible entry.

24. EXTERIOR SIGNS - Tenant shall place no signs upon the outside walls or roof
of the Premises except with the written consent of the Landlord, such consent
shall not be unreasonably withheld. Further, Tenant shall place no signs, either
permanent or temporary, upon surrounding property, however Tenant shall be
allowed a space on the monument sign at the entrance to the property with the
Tenant responsible for the cost of this sign. Tenant shall be responsible to
Landlord for any damage caused by the installation, use or maintenance of said
signs, and Tenant agrees upon removal of said signs to repair all damage
incident to such removal. At the Landlord’s discretion, Tenant shall remove said
sign at its sole cost and expense upon termination of this Lease. Tenant
acknowledges and agrees that said sign must conform to any requirements in the
covenants as found in Exhibit A and that any costs associated with obtaining the
necessary permission shall be the sole cost of Tenant. However, consent from the
Lakeside Commons Condominium Association, Inc. does not waive the necessity of
obtaining permission from Landlord.

25. CARDING FOR RENT OR SALE - Landlord may card the Building or Premises “For
Sale” or “For Lease” at any time during the final six (6) months of this lease.
Any signage shall be in a tasteful and reasonable nature so as not to detract
from Tenant’s business.

26. EFFECT OF TERMINATION OF LEASE - All obligations of Tenant hereunder not
fully performed as of the expiration or termination of the term of this Lease
shall survive the expiration or earlier termination of the term hereof,
including, without limitation, all payment obligations with respect to Rent and
all rights, obligations and indemnities in favor of Landlord.

27. SUBORDINATION AND ATTORNMENT; ESTOPPEL CERTIFICATES

A. This Lease and all rights of Tenant hereunder are and shall be subject and
subordinate to any mortgage, deed to secure debt, deed of trust, ground lease or
other instrument in the nature thereof (herein called “Security Deed”) which may
now or hereafter affect Landlord’s fee title to the Premises and/or Building;
provided, however, that if the holder of any Security Deed elects to have this
Lease prior to the lien of such holder’s Security Deed, and gives written notice
thereof to Tenant, this Lease shall be deemed prior to such Security Deed.

B. Tenant shall upon request from Landlord at any time and from time to time
execute, acknowledge and deliver to Landlord a written statement certifying as
follows: (i) that this Lease is unmodified and in full force and effect (or if
there has been modification thereof, that the same is in full force and effect
as modified and stating the nature thereof); (ii) that to the best of its
knowledge there are no uncured Defaults on the part of Landlord (or if any such
Default exists, the specific nature and extent thereof); (iii) the date to which
any Rent and other charges have been paid in advance, if any; and (iv) such
other matters as Landlord may reasonably request.

28. QUIET ENJOYMENT - Upon paying the rents and other sums required of Tenant
under the Lease and faithfully and fully performing the terms, conditions and
covenants of the Lease on Tenant’s part to be performed, Tenant shall peaceably
and quietly have, hold and enjoy the Premises for the Lease term.

29. CONSTRUCTION OF THIS AGREEMENT - No failure of Landlord to exercise any
power given Landlord hereunder, or to insist upon strict compliance by Tenant
with its obligation hereunder, and no custom or practice of the parties at
variance with the terms hereof shall constitute a waiver of Landlord’s right to
demand exact compliance with the terms hereof. Time is of the essence of this
Lease.

30. HOLDING OVER - If Tenant remains in possession of the Premises after
expiration of the term hereof, without Landlord’s acquiescence and without any
express agreement of the parties, Tenant shall be a tenant at sufferance at a
Rent rate equal to one hundred fifty percent (150%) of the Rent rate in effect
at end of Lease; and there shall be no renewal of this Lease by operation of
law.

 

 

--------------------------------------------------------------------------------






 

31. ATTORNEYS’ FEES AND HOMESTEAD - If any Rent owing under this Lease is
collected by or through an attorney at law, Tenant agrees to pay actual,
reasonable attorneys’ fees, not to exceed fifteen percent (15%) thereof, as well
as all court costs, filing fees or other out of pocket charges incurred by
Landlord in connection with such attempted collection. Tenant waives all
homestead rights and exemptions, which he may have under any law as against any
obligation owing under this Lease. Tenant hereby assigns to Landlord its
homestead and exemption.

32. ENVIRONMENTAL MATTERS - The term “Hazardous Substances” as used in this
Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or any
other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by any “Environmental Law,” which term shall
mean any federal, state or local law or ordinance relating to pollution or
protection of the environment. Tenant hereby agrees that (i) no activity will be
conducted on the Premises that will produce any Hazardous Substance, except for
such activities that are part of the ordinary course of Tenant’s business
activities that are consistent with Tenant’s permitted uses under Section 10. of
this Lease (the “Permitted Activities”) provided said Permitted Activities are
conducted in accordance with all Environmental Laws and have been expressly
approved in advance in writing by Landlord; (ii) the Premises will not be used
in any manner for the storage of any Hazardous Substances except for the storage
of such materials that are used in the ordinary course of Tenant’s business (the
“Permitted Materials”) and expressly approved in advance in writing by Landlord,
provided such Permitted Materials are properly stored in a manner and location
meeting all Environmental Laws and in quantities that do not exceed the amounts
approved in writing by Landlord; (iii) no portion of the Premises will be used
as a landfill or a dump; (iv) Tenant will not install any underground tanks of
any type except as needed for the treatment of corn water run-off; (v) Tenant
will not allow any surface or subsurface conditions to exist or come into
existence that constitute, or with the passage of time may constitute, a public
or private nuisance; (vi) Tenant will not permit any Hazardous Substances to be
brought onto the Premises, except for the Permitted Materials described above,
and if so brought or found located thereon, the same shall be immediately
removed, with proper disposal, and all required cleanup procedures shall be
diligently undertaken pursuant to all Environmental Laws. If, at any time during
or after the term of this Lease, the Premises is found to be so contaminated or
subject to said conditions directly as a result of Tenant’s occupancy and use of
the premises, Tenant agrees to indemnify and hold Landlord harmless from all
claims, demands, actions, liabilities, costs, expenses, damages and obligations
of any nature arising from or as a result of the use of the Premises by Tenant.
The foregoing indemnification shall survive the termination or expiration of
this Lease. Notwithstanding the foregoing to the contrary, Landlord shall
indemnify Tenant against any and all damages as a result of hazardous materials
that are on-site prior to the Commencement Date, none of which are known to
exist at this time.

33. SERVICE OF NOTICE - Tenant hereby appoints as its agent to receive service
of all dispossessory or distraint proceedings and notices thereunder, and all
notices required under this Lease, the person in charge of the Premises at the
time, or occupying said Premises. A copy of all notices under this Lease shall
also be sent to Tenant’s last known address, if different from said Premises.

34. EXCULPATION OF LANDLORD - The obligations contained in this Lease to be
performed by Landlord shall be binding on Landlord and its successors and
assigns, only during their respective periods of ownership. Tenant further
agrees that Landlord’s obligations and liability to Tenant with respect to this
Lease shall be limited solely to Landlord’s equity interest in the Premises
including casualty and condemnation awards, and Tenant shall look solely to such
interest for the satisfaction of any claim, judgment or decree requiring the
payment of money by Landlord based on any Default under this Lease, and no other
property or assets of Landlord, its affiliates, successors, partners,
shareholders, subsidiaries, or assigns, shall be subject to levy, execution or
other enforcement procedures for the satisfaction of any such claim, judgment,
injunction or decree.

35. DEFINITIONS - The term “Landlord” and “Tenant” includes male and female,
singular and plural, corporation, partnership or individual, as may fit the
particular parties. If this Lease shall be validly assigned or the Premises
validly sublet, the term “Tenant” shall include such assignee or sublessee, as
to the Premises covered by such assignment or sublease.

36. AGENCY DISCLOSURE - Tenant and Landlord each represents and warrants to the
other that Timothy J. Farley of Carter & Associates, LLC has represented Tenant
in this lease contract. Each party agrees to indemnify and hold the other
hereunder harmless from and against any claim for any such commissions, fees or
other form of compensation by any such third party claiming through the
indemnifying party, including, without limitation, any and all claims, causes of
action, damages, costs and expenses (including attorneys’ fees), associated
therewith.

37. SEVERABILITY AND INTERPRETATION - If any clause or provision of this Lease
shall be deemed illegal, invalid or unenforceable under present or future laws
effective during the term of this Lease, then and in that event, the remainder
of this Lease shall not be affected by such illegality, invalidity or
unenforceability. Should any of the provisions of this Lease require judicial
interpretation, it is agreed that the court interpreting or construing the same
shall not apply a presumption that the terms of any such

 

 

--------------------------------------------------------------------------------






provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed most strictly against
the party who itself or through its agent prepared the same, it being agreed
that the agents of all parties have participated in the preparation of this
Lease. The captions used in this Lease are for convenience only and shall be
considered to be of no effect in the construction of any provision of this
Lease. In the event that any time period under this Lease shall expire on a
Saturday, Sunday or legal holiday, then the date of expiration of such period
shall be extended to 5:00 p.m. E.S.T. on the next succeeding business day.

38. GEORGIA LAW - The laws of the State of Georgia shall govern the
interpretation, validity, performance and enforcement of this Lease.

39. EXECUTION AND PUBLIC RECORDS - This Lease may be executed in any number of
counterparts, each of which shall be deemed an original and any of which shall
be deemed to be complete in itself and may be introduced into evidence or used
for any purpose without the production of the other counterparts. No
modification or amendment of this Lease shall be binding upon the parties unless
such modification or amendment is in writing and signed by Landlord and Tenant.

40. SUBMISSION OF LEASE - The submission of this Lease for examination does not
constitute an offer to lease and this Lease shall be effective only upon
execution hereof by Landlord and Tenant and upon execution of any required Lease
guaranty attached hereto.

41. ENTIRE AGREEMENT - This Lease contains the entire agreement between the
parties hereto and no representation or warranty or agreement, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. No modification, amendment or alterations of this Lease shall be
effective unless same shall be in writing and signed by Landlord and Tenant. If
any special stipulations are attached to this Lease, then insofar as such
stipulations conflict with any of the foregoing provisions, the stipulations
shall control.

42. TENANT’S OPTION TO PURCHASE - At any time between the Commencement Date and
One year from Commencement Date, May 31,2009 (the “Purchase Window Period”),
Tenant shall have first right of refusal to purchase the Leased Premises from
Landlord. The purchase price to be paid by Tenant to Landlord for the purchase
of the Leased Premises shall be $975,000 (the “Purchase Price”) during the
Purchase Window Period. In order to exercise the option, Tenant shall notify the
Landlord in writing and deposit with Landlord the sum of $ 10,000 (the
“Deposit”). Upon payment of the Deposit, Tenant shall have 30 days to close on
the Purchase (the “Closing Date”). At closing, the Tenant shall be credited with
the amount of the Deposit and any Security Deposit being held by Landlord.
Failure to close by the Closing Date shall result in the forfeiture of the
Deposit. The Parties agree that an Atlanta Commercial Board of Realtors’
standard commercial sales agreement or similar agreement (the “Commercial Sales
Agreement”) shall be signed by both parties within a reasonable time after
notification of the Tenant’s right to exercise the option.

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals
the day and year first above written.

 

Signed, sealed and delivered as of the ___ day of
_____________, 2008, as to Landlord, in the presence of:

 

West Walton Properties, Inc. as Landlord a Georgia corporation

 

 

 

 

 

By: 

 

Unofficial Witness

 

Name: 

 

 

 

Title: 

 

 

 

 

 

Notary Public

 

 

 

 

Signed, sealed and delivered as of the ___ day of
____________, 2008, as to Tenant, in the presence of:

 

Teamstaff Government Solutions, Inc. a Georgia corporation

 

 

 

 

 

By: 

 

Unofficial Witness

 

Name: 

 

 

 

Title: 

 

 

 

 

 

Notary Public

 

 

[CORPORATE SEAL]

 

 

--------------------------------------------------------------------------------






EXHIBIT “A”

Base Rent Payment Schedule

Year 1 - $6,000 per month*

Year 2 - $6,250 per month

Year 3 - $6,500 per month

Year 4 - $6,750 per month

Year 5 - $7,000 per month

Year 6 - $7,250 per month

Year 7 - $7,500 per month

 

•

The first month’s rent shall be reduced by the purchase price of the furniture
that is currently on-site. The furniture that is in the Boardroom, the reception
area and the kitchen. The purchase price shall be $500. Items are listed as
follows:

 

•

Refrigerator

 

•

Sofa

 

•

Coffee table

 

•

Side Table

 

•

Chair

 

•

Conference Table

 

•

Lamps

 

•

Other –

 

 

--------------------------------------------------------------------------------